COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JEFFREY CHANDLER LEE, a/k/a                    §
 JEFF LEE,                                                       No. 08-16-00332-CR
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                               340th District Court
                                                §
                                                             of Tom Green County, Texas
 THE STATE OF TEXAS,                            §
                                                                 (TC# C-15-0653-SB)
                                                §
                              Appellee.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.